DISMISS and Opinion Filed October 28, 2013




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01182-CV

                       MANUEL HERRERA, Appellant
                                  V.
          VERA MARSH, LENA MARSH, AND WILLIE BOULDEN, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-07061

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Bridges
       Before the Court is appellees’ motion to dismiss the appeal for want of prosecution.
Appellees contend the appeal should be dismissed for failure to pay the required filing fee. In a
postcard notice dated August 23, 2013, the Court informed appellant that the filing fee was past
due. We instructed appellant to pay the fee within ten days and cautioned him that failure to do
so would result in dismissal of the appeal without further notice.
       As of today’s date, appellant has not paid the filing fee. Accordingly, we grant appellees’
motion and dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                    /David L. Bridges/
131182F.P05                                         DAVID L. BRIDGES
                                                    JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MANUEL HERRERA, Appellant                         On Appeal from the 95th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-13-01182-CV       V.                       Trial Court Cause No. DC-11-07061.
                                                  Opinion delivered by Justice Bridges.
VERA MARSH, LENA MARSH, AND                       Justices Fillmore and Lewis, participating.
WILLIE BOULDEN, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellees, VERA MARSH, LENA MARSH, AND WILLIE
BOULDEN, recover their costs of this appeal from appellant, MANUEL HERRERA.


Judgment entered October 28, 2013




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




1301182.R.docx                              –2–